ALLOWABILITY NOTICE
The following claims are pending in this office action: 1 and 3-7 
The following claims are amended: 1 and 3-7
The following claims are new: -
The following claim is cancelled: 2
Claims 1 and 3-7 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3-7 are allowed. 
The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Grubbs et al., (US Patent 9,684,347, hereinafter “Grubbs”), Katsumata, (US Pub. 2013/0290763, hereinafter “Katsumata”), Fischer et al., (US Pub. 2015/0215279, hereinafter “Fischer”), Lawson et al., (US Pub. 2013/0212420, hereinafter “Lawson”), Nagami et al., (US Pub. 2009/0265361, hereinafter “Nagami”), Hiroaki et al., (JP Pub. 2013-109608, cited in applicant’s IDS dated 06/07/2019, hereinafter “Hitachi”), Transparent Ready Products Web-enabled Power and Control, datasheet [online], Telemecanique, 2006 [retrieved on 07-12-2021], retrieved from the internet: <URL: https://download.schneider-electric.com/files?p_enDocType=Catalog&p_File_Name=MKTED205102EN-US.pdf> (hereinafter, “Telemecanique”) do not alone or in combination teach the recited features of independent claims 1, 6, or 7.  While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the claim requires: “ processing content indicating whether to permit or block passage of the control command is specified in advance for each combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493    
                                                                                                                                                                                                    /PETER C SHAW/Primary Examiner, Art Unit 2493